Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00481-CV


  RICHARD BEDNAR; DIAMOND ENERGY SERVICES, LP; DESMD X
         LLC; AND WSB INVESTMENTS, LLC, Appellants

                                       V.

    HMS TEXAS HOLDINGS, LLC; BRETT JENSEN; AND COLLEEN
                     JENSEN, Appellees

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-51453


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed May 25, 2021. On October 5,
2021, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      We dismiss the appeal.
                                 PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2